Judgment rendered on September 27, 1961, convicting defendant of violating subdivision 1 of section 78 of the Multiple Dwelling Law upon the complaint of the owner of the premises, unanimously reversed, on the law and on the facts, and the complaint dismissed. The evidence fails to establish defendant’s guilt beyond a reasonable doubt. It does not appear that defendant caused the alleged violation. The evidence such as it is indicates conduct on the part of the defendant tending to impede the correction of a condition. Such interference, however, on this record is not tantamount to a violation caused by this defendant by his own act within the meaning of the statute. Concur — Breitel, J. P., Valente, McNally, Stevens and Steuer, JJ.